DETAILED ACTION

Specification
Please update the cross-reference to related applications section (paragraph [0001]).  Application 14/452,779 has been issued as U.S. Patent No. 10,577,442.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 11, please replace “the length” with “a length”.  

Claim 1 is objected to because of the following informalities:  In line 13, the term “at least”, used in conjunction with “up to” is superfluous and may be deleted.  

Claim 3 is objected to because of the following informalities:  In line 1, please replace “the melting” with “a melting”.  

Claim 7 is objected to because of the following informalities:  In line 1, please insert “stabilizing” prior to “temperature”.

Claim 8 is objected to because of the following informalities:  In line 11, please replace “the range” with “a range”.  

Claim 13 is objected to because of the following informalities:  In line 11, please replace “the length” with “a length”.  

Claim 13 is objected to because of the following informalities:  In line 17, the term “at least”, used in conjunction with “up to” is superfluous and may be deleted.  

Claim 14 is objected to because of the following informalities:  In line 2, please insert “stabilizing” prior to “temperature”.

Claim 19 is objected to because of the following informalities:  In line 2, please replace “exists” with “exits”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 is drawn to a method of forming an oriented polymer composition article comprising a first step of treating a length of an oriented polymer composition article and a second step of cooling the oriented polymer composition article to provide a length dimension stabilized oriented polymer composition article.  Since the first step comprises treating a length of an oriented polymer composition, implying that the oriented polymer composition article has already been formed, then it is unclear how claim can be drawn to a method of forming an oriented polymer article.  It appears that claimed subject is actually a method of forming said length dimension stabilized oriented polymer composition article, as described in the second step.  Claim 1 is indefinite because it lacks nexus between the oriented polymer composition article and the length dimension stabilized oriented polymer composition article.  Dependent claims 2-12 are subsumed under the rejection. 

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The phrase “propylene-based polymer strands of the oriented polymer aligned with the length dimension of the body” (lines 6 and 7) is incomplete and lacks nexus with other limitations of claim.  

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the oriented polymer” in line 7.  Technically, the words “oriented polymer” in line 1 are part of an adjective phrase describing “article”.  Claim does not definitively state existence of an oriented polymer to constitute sufficient antecedent basis for the term “the oriented polymer”.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim describes steps of producing a length dimension stabilized oriented polymer composition article, and therefore, it is unclear how the method is “further comprising forming the oriented polymer composition article”, as recited in line 1.  See also previous paragraph 10 for analysis.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the oriented polymer” in line 1.  See also previous paragraph 12 for analysis.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the oriented polymer” in line 1.  See also previous paragraph 12 for analysis.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim describes use of a stabilizing time and stabilizing temperature sufficient to induce at least a 1 % shrinkage of the body in the length dimension.  Based on this limitation, a stabilizing time and stabilizing temperature may be applied to induce a 5 % shrinkage of the body in the length dimension, which is within the permissible range of at least a 1 % shrinkage in the length dimension.  It follows that, in the latter case, the body would exhibit a length dimension stability of 95 %.  Given these facts, it is unclear how such treatment leads to a length dimension stabilized oriented polymer composition article having a length dimension stability of at least 99 %, as required in line 12 of the independent claim.  

Claims 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 13 is drawn to a method of forming an oriented polymer composition article comprising cooling a treated oriented polymer composition to provide a length dimension stabilized oriented polymer composition article; see step (e).  Thus, it appears that claimed subject is actually a method of forming said length dimension stabilized oriented polymer composition article.  Whereas claim describes an “OPC” in step (c) and a “treated OPC” in step (d), the term “oriented polymer composition article” does not appear in claim other than in the preamble.  Accordingly, it is unclear whether said oriented polymer composition article is formed at all.  Claim 13 is indefinite because it lacks nexus between the oriented polymer composition, the oriented polymer composition article, and the length dimension stabilized oriented polymer composition article.  Dependent claims 14-20 are subsumed under the rejection. 

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the conditioned polymer” in line 7.  Claim may recite “to form a conditioned polymer composition” in line 6 to obviate this inconsistency.  See also step (c), which recites “…to form an OPC…”, and step (d), which recites “…to form a treated OPC…” for similar claim construction.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim describes applying a coating to “the OPC article” before, during, or after stabilizing treatment.  It is unclear where the OPC article appears exactly in claimed method.  Claim 13 describes an “OPC” in step (c) and a “treated OPC” in step (d), but the term “oriented polymer composition article” does not appear in claim other than in the preamble.  Furthermore, treating results in formation of a “treated OPC” as recited in step (d).  As such, it is not possible to coat an “OPC article” after treating since such material does not exist after treatment.  

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the die drawn OPC”.    

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the oriented polymer” in line 1.  Technically, the words “oriented polymer” in line 1 of independent claim 13 are part of an adjective phrase describing “article”.  Claim does not definitively state existence of an oriented polymer to constitute antecedent basis for the term “the oriented polymer”.  

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim describes use of a stabilizing time and stabilizing temperature sufficient to induce at least a 1 % shrinkage of the body in the length dimension.  Thus, a stabilizing time and stabilizing temperature may be applied to induce a 5 % shrinkage of the body in the length dimension, which is within the permissible range of at least a 1 % shrinkage in the length dimension.  It follows that, in the latter case, the body would exhibit a length dimension stability of 95 %.  Given these facts, it is unclear how such treatment leads to a length dimension stabilized oriented polymer composition article having a length dimension stability of at least 99 %, as required in line 16 of independent claim 13.  

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the OPC article” as pertains to drawing step (c) of claim 13.  Note that claim 13 recites formation of “an OPC” rather than “an OPC article” at line 7. 

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the conditioned polymer” in line 7.  See also paragraph 20, supra.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim recites polyethylene-based polymers, recycled polyethylene-based polymers, polyester-based polymer, polyvinyl chloride-based polymer, which lie beyond the scope of an oriented propylene-based polymer, as recited in line 3 of the independent claim.  Therefore, claim 17 fails to limit further the subject of claim 13. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and over prior art cited in the accompanying PTO-892.  None of the references appears to teach the subject of claims as best understood in current form.  Claims are fraught with inconsistencies and are not in condition for allowance. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        June 3, 2022